Order entered July 31, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00780-CV

                      WHITE NILE SOFTWARE, INC., Appellant

                                             V.

       CARRINGTON, COLEMAN, SLOMAN & BLUMENTHAL, LLP, Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-17105

                                         ORDER
      Before the Court is appellant’s July 30, 2019 motion for an extension of time to file its

brief on the merits. We GRANT the motion and extend the time to August 21, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE